 

Case 18-00577-MM7_ Filed 12/22/20 Entered 12/23/20 08:16:42 Doc97 Pg. 1ofi

To: Sandra Adams | FILED

From: Leslie T. Gladstone, Trustee 2028 DEC 22 PM I2: 13

Case Name: Daniel Alec Swaim & Carly Marie Swaim CLER«

Case Number: 18-00577-MM7 sot rs Me é at we

Date: December 16, 2020 | } LT tf LZ5OBY

TRANSMITTAL OF UNCLAIMED FUNDS
IN CHAPTER 7 CASE

It has been more than ninety days after the final distribution under 11 U.S.C. § 726.
I have stopped payment on any check remaining unpaid. I am paying into the court all
unclaimed funds. Attached are checks for any unclaimed or uncashed funds payable to
the Registry of the U.S. Bankruptcy Court.

Pursuant to Federal Rule of Bankruptcy Procedure 3011, I am submitting a list of
all known names and addresses of the entities and the amounts which they are entitled
to be paid from remaining property of the estate that is being paid into court pursuant to
11 U.S.C. § 347(a).

Name and Address of Entity/Debtors | Check Amount
Daniel & Carly Swaim (Debtors Exemption Proceeds) $21,441.47
4994 Crestview Dr.
Carlsbad, CA 92008
Page 1 of 1

gp STnte |p

 

 
